Citation Nr: 0922629	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-39 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than September 
28, 1998, for the grant of service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
28, 1998, for the grant of service connection for low back 
strain with sciatica.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from November 1957 to 
September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board notes that a July 1999 rating decision denied 
entitlement to service connection for PTSD; back disability; 
fungus to feet and toenails; rib pain/breaks; body pain; 
concussion; cholera; strokes; and, chronic immune and fatigue 
syndrome.  The Veteran filed a notice of disagreement in July 
1999, and a statement of the case was issued in August 1999.  
In September 2000, the Veteran filed an untimely substantive 
appeal (VA Form 9); however, in September 2000 correspondence 
the RO indicated that such substantive appeal was being 
accepted as timely filed.  A supplemental statement of the 
case was issued in January 2003.  As detailed, in a May 2003 
rating decision, the RO granted entitlement to service 
connection for low back strain with sciatica.  The grant of 
service connection for low back strain with sciatica 
constituted a full award of the benefit sought on appeal as 
to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  In February 2004, a supplemental statement 
of the case was issued with regard to the remaining service 
connection issues on appeal.  In a December 2004 rating 
decision, the RO granted entitlement to service connection 
for PTSD.  The grant of service connection for PTSD 
constituted a full award of the benefit sought on appeal as 
to that issue.  See id.  Since February 2004, the RO has not 
further developed the remaining service connection issues in 
appellate status, nor were such issues certified to the Board 
in the March 2008 VA Form 8.  Moreover, in an April 2005 
rating decision, the RO treated a November 2004 informal 
claim for post traumatic brain injury, as a claim to reopen 
entitlement to service connection for a concussion, despite 
the fact that such issue has been perfected on appeal.  The 
issues of entitlement to service connection for fungus to 
feet and toenails; rib pain/breaks; body pain; concussion; 
cholera; strokes; and, chronic immune and fatigue syndrome 
are referred to the RO for clarification as to their 
appellate status and for appropriate action, to include any 
necessary supplemental statement of the case and 
certification to the Board. 

The Veteran's representative has argued in a May 2009 brief 
that a March 2007 letter from the Veteran should be viewed as 
a notice of disagreement with a rating for back disability 
and PTSD which were continued by the RO in February 2007 
rating decision.  The Board's reading of the Veteran's 
communication suggests that the Veteran, while indicating 
that he wanted VA to know his ratings were not indicative of 
the severity of the disabilities, nevertheless did not wish 
to pursue the matter since he is already in receipt of a 
total rating based on individual unemployability.  This 
matter is referred to the RO for clarification from the 
Veteran. 

In the same Marcy 2007 letter, the Veteran appears to have 
advanced a claim of clear and unmistakable error regarding 
the two effective date issues listed on the cover page of 
this decision.  This matter is also hereby referred to the RO 
for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By rating decision of December 6, 2004, the RO granted 
entitlement to service connection for PTSD; assigning an 
effective date of September 28, 1998; the Veteran did not 
file a timely notice of disagreement to initiate an appeal 
from the December 6, 2004, rating decision.

2.  The Veteran's informal claim of service connection for 
low back disability was received on September 28, 1998.


CONCLUSIONS OF LAW

1.  The December 6, 2004, rating decision, which assigned an 
effective date of September 28, 1998, to the grant of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for an effective date prior to September 28, 
1998, for the grant of service connection for low back strain 
with sciatica have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
Under the VCAA, VA has a duty to notify the Veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Veteran claimed 
entitlement to service connection prior to enactment of the 
VCAA.  Subsequent to the July 1999 AOJ decision, an April 
2002 VCAA letter was issued to the Veteran regard his 
underlying claims of service connection.  A VCAA letter was 
also issued to the Veteran in February 2004 regarding his 
underlying claim of service connection for PTSD.  As 
detailed, a May 2003 rating decision granted service 
connection for low back disability, and a December 2004 
rating decision granted service connection for PTSD.  The 
Veteran has expressed disagreement with the effective date 
assigned to the grant of service connection.  Entitlement to 
an earlier effective date is a downstream issue from that of 
service connection (for which VCAA letter were duly sent in 
April 2002 and February 2004), thus another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any 
event, a November 2006 VCAA letter was issued to the Veteran 
with regard to his claims for an earlier effective date.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  Collectively, the VCAA letters have clearly 
advised the Veteran of the evidence necessary to substantiate 
his claim. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
initial notices provided to the Veteran in April 2002 and 
February 2004 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided prior to 
the issuance of rating decisions granting service connection.  
Moreover, a VCAA letter was issued in November 2006 with 
regard to the Veteran's underlying claims of an earlier 
effective date.  The contents of the notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's formal claim, medical records, and statements in 
support of claim are on file.  There is otherwise no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
effective date issues on appeal.

I.  Entitlement to an earlier effective date
for the grant of service connection for PTSD

In a December 2004 rating decision, the RO granted 
entitlement to service connection for PTSD, effective 
September 28, 1998.  Such rating decision was issued to the 
Veteran on December 16, 2004.  Thereafter, the Veteran's 
representative submitted a Memorandum received in June 2005 
pertaining to status of dependents.  Disagreement was not 
expressed with the December 2004 rating decision.  In 
September 2005, the Veteran submitted VA Form 21-674, Request 
for Approval of School Attendance.  The Veteran did not 
express disagreement with the December 2004 rating decision.  

In July 2006, the Veteran submitted correspondence with 
regard to contentions that VA had misplaced his original 
January 1996 claim for compensation.  In September 2006 
correspondence from the Veteran's representative, it was 
indicated that the Veteran was trying to prove that he had 
filed a claim in 1996.  Such was construed by the RO as a 
claim for an earlier effective date for the grant of service 
connection for PTSD.  

The Veteran received notice of the grant of service 
connection for PTSD in a December 2004 rating decision, and 
the July 2006 and September 2006 communications were 
submitted outside the one year window for filing a notice of 
disagreement with the effective date assigned.  None of the 
communications submitted to VA within one year of the 
December 2004 notice expressed disagreement with the 
effective date assigned to the grant of service connection 
for PTSD.  Consequently, the December 2004 rating decision 
became final in December 2005.  38 U.S.C.A. § 7105. 

Although in July 2006 the Veteran advanced a claim for an 
earlier effective date for the grant of service connection 
for PTSD, the Court has made it clear that there can be no 
freestanding claim for an earlier effective date because to 
allow such a claim would be contrary to the principle of 
finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, 
No. 02-0300 (U.S. Vet. App. August 18, 2006).  In other 
words, applicable law afforded the Veteran a one year period 
after notice of the December 2004 decision to appeal from the 
effective date assigned by that decision.  Since the Veteran 
did not file a timely notice of disagreement to initiate an 
appeal, the finality of the effective date precludes an 
attempt to now claim an earlier effective date on grounds 
other than clear and unmistakable error.  

II.  Entitlement to an earlier effective date for 
the grant of service connection for low back strain with 
sciatica

The RO has assigned an effective date of September 28, 1998, 
for the award of service connection for low back strain with 
sciatica.  The effective date assigned corresponds to the 
actual date of receipt by the RO of the Veteran's informal 
claim of service connection for low back strain.  The Veteran 
asserts, however, that he is entitled to an earlier effective 
date in 1996, contending that he filed a claim that was 
misplaced and never adjudicated.  

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

On September 28, 1998, the Veteran filed an informal claim 
for compensation.  Such submission included correspondence 
from the Veteran, a statement in support of claim, and 
attached medical and Social Security Administration records.  
The Veteran claimed multiple disabilities, to include a low 
back disability.  Correspondence accompanying such informal 
submission was addressed to his VFW representative as 
follows:

Dear Mr. K.,

As you know I completed a claim and executed a 
power of attorney for you to handle my claim over a 
year ago, prior to 15 September 1997.  After 
hearing nothing for almost a year I checked through 
your office to learn the VA claims they never 
received my claim.

Further checking with you, it seems my file in your 
office has been misplaced.  Today I got copies of 
some of the medical records that I submitted to the 
Oakland VA Clinic when I first enrolled that are 
enclosed.  Those files are enclosed as Enclosure 1.

--

I am enclosing a second copy of my claim form and a 
new power of attorney.  To prevent me from losing a 
year of benefits, will you please enclose a letter 
verifying that you previously processed my original 
claim, and the date the claim was submitted?

Verification:  I [the Veteran] declare that I 
submitted a claim for disability prior to 15 
September 1997.

On May 18, 1999, the RO acknowledged receipt of his September 
1998 informal claim for compensation, and enclosed a copy of 
a VA Form 21-526 for completion.  In June 1999, the Veteran 
filed VA Form 21-526, Veteran's Application for Compensation 
or Pension.  

While the Veteran's claim for a low back disability was 
initially denied in a July 1999 rating decision and the 
Veteran perfected an appeal, a May 2003 rating decision 
granted entitlement to service connection for low back strain 
with sciatica, effective September 28, 1998.

In multiple statements of record, the Veteran has reported 
that he originally applied for VA benefits on January 11, 
1996.  The evidence of record does not contain a claim for 
compensation, informal or formal, prior to September 28, 
1998.  The Veteran has claimed that VA misplaced or lost his 
claim.  

In support of his contention that a claim was filed on 
January 11, 1996, the Veteran relies on a VA outpatient 
treatment record which is dated "11/01/96."  The Veteran 
has interpreted such date to read January 11, 1996, but in 
fact such visit corresponds to a November 1, 1996 visit.  At 
such visit, the Veteran was seeking follow-up treatment with 
social work services.  The examiner noted that the Veteran 
was to contact a state VA representative regarding a service 
connection claim.  While such treatment record does reflect 
that the examiner instructed the Veteran to contact a VA 
representative with regard to a service connection claim, the 
evidence of record does not reflect that any claim was filed 
prior to September 28, 1998.  An examination or 
hospitalization report may be accepted as an informal claim.  
38 C.F.R. § 3.157(b).  However, such a document may only be 
accepted as an informal claim if a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospitalization.  38 C.F.R. § 
3.157(b)(1).  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  There is no 
indication that a formal claim was received within a year of 
November 1, 1996.

In support of his claim, the Veteran also relies on a VA Form 
10-7131, 'Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action,' which contains a 
July 1, 1996, request for information from the Oakland RO 
requesting information on the Veteran's military service, 
service connection status and monetary benefits.  Such 
document is date-stamped as received by 'VA Records 
Management Center' on July 5, 1996.  An August 8, 1996, 
response on the same document reflects that the Veteran is 
not in receipt of monetary benefits, and "none" with regard 
to service-connected conditions.  

The Veteran has claimed that such document supports his 
contention that he filed a claim of service connection; 
however, July 1, 1996 actually corresponds to the initial 
date that the Veteran sought VA treatment at the VANCHCS 
Pleasant Hill for viral syndrome with bronchitis and a report 
of low back disability.  Thereafter, the Veteran continued to 
seek VA treatment for a variety of maladies.  The mere 
presence of medical evidence does not establish intent on the 
part of the Veteran to seek service connection for a 
disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Further, the 
mere presence of a disability does not establish intent on 
the part of the Veteran to seek service connection for that 
condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

Such VA Form 10-7131 cannot provide the basis for an informal 
claim for compensation.  The VA Form 10-7131 does not reflect 
that any claim of service connection was received nor does it 
identify any disabilities claimed.  Moreover, there is no 
indication that such form was submitted by the Veteran or by 
a representative of the Veteran.  

Said VA Form constitutes a query from the RO as to the 
Veteran's status, once he sought VA treatment.  VA Form 10-
7131 is used within VA to exchange information; it is not 
used to submit a claim for benefits on behalf of a patient.

Thus, the Board finds at this point that nothing in the 
evidence of record constitutes an informal claim of service 
connection, and there is nothing to suggest that VA misplaced 
or lost a VA claim for compensation filed prior to September 
1998.  The Board acknowledges the September 1998 
correspondence from the Veteran to his VFW representative 
which refers to a prior claim and power of attorney submitted 
to the representative.  The evidence of record does contain a 
September 28, 1998 VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, appointing 
VFW as the Veteran's designated representative; but does not 
contain a VA Form 21-22 completed prior to this date.  
Likewise, the "claim" referenced by the Veteran in the 
September 1998 correspondence is not of record, and thus 
cannot provide the basis for an earlier effective date.

Based on the above, there is no basis for assigning an 
effective date prior to September 28, 1998, for the grant of 
service connection for low back disability.  The Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not for application in this case because the 
preponderance of the evidence is against the assignment of an 
earlier effective date.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


